Title: To Benjamin Franklin from Antoine-Laurent Lavoisier, 9 August 1778
From: Lavoisier, Antoine-Laurent
To: Franklin, Benjamin


Monsieur
le 9 aoust 1778.
M. le Roy m’apprend que malgré les grands objets dont vous etes Occupé vous voulés bien nous donner votre avis sur la reconstruction du magazin des poudres de l’arsenal et que vous me faitte l’honneur d’accepter a diner pour mardy prochain ainsy que M. votre petit fils. Permettes moi de vous temoigner toute ma reconnoissance et de vous assurer de tout le plaisir que nous aurons de vous recevoir. Tous les instans de votre existence sont consacrés, ou a l’instruction, ou au bonheur de vos semblables et il faut que la posterite sache qu’au milieu du tourbillon de la politique, tandis que le grand franklin ebranloit et mettoit en mouvement toutes les puissances des deux mondes, il savoit encore trouver le tems d’assurer la tranquilite des habitans de Paris en construisant un magazin a poudre a l’abri de tous evenemens. J’ay l’honneur d’etre avec un proffond respect, Monsieur, Votre tres humble et tres obeissant Serviteur
Lavoisier
 
Addressed: A Monsieur / Monsieur Franklin membre du Congrés des Etats de lamerique / A Passy
Endorsed: Lavoisier
Notation: Augt. 9. 78
